 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
          THE ERISA INDUSTRY
          COMMITTEE,
 8
                               Plaintiff,
 9                                                     C18-1188 TSZ
              v.
10                                                     MINUTE ORDER
          CITY OF SEATTLE,
11
                               Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
         (1)   The Court has reviewed the parties’ Joint Status Report, docket no. 29.
   Defendant’s Motion to Dismiss, docket no. 18, and Plaintiff’s Motion for Summary
15
   Judgment, docket no. 19, are STRICKEN without prejudice.
16        (2)   The case remains STAYED pending resolution of City of Seattle v.
   American Hotel & Lodging Association, Seattle Hotel Association, et al., Case
17 No. 96781-4. The parties are DIRECTED to file a joint status report on or before June 7,
   2019, addressing the status of the state court litigation.
18
          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
19 record.

20         Dated this 26th day of February, 2019.

21                                                  William M. McCool
                                                    Clerk
22
                                                    s/Karen Dews
23                                                  Deputy Clerk

     MINUTE ORDER - 1
